DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated June 4th, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite obtaining disk drive data that is used as a dataset to create a model from which survival analysis is performed to predict disk failure time and therefore, is a process.
The claim recites the limitation “performing, in an analytics engine, semi-parametric survival analysis on the data set using transfer learning on the model to provide a time-based failure prediction of the disk drive”. This limitation, as drafted, is a 
The claim recites the following additional elements: “obtaining operating system data and manufacturer data for the disk drive to create a dataset” and “screening the dataset to identify a number of features to be selected for model creation, wherein the data set includes censored data and non-censored data”. Obtaining OS and manufacture data from a drive is an act of merely obtaining data is a form of an insignificant extra-solution activity. Screening the dataset is an act of merely rearranging data and as such is an insignificant extra-solution activity. These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claims 1, 10, and 19 are ineligible.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.

Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 3 and 12 recites the following elements: “disk drive comprises part of an array of storage devices comprises a RAID array, and wherein network comprises at least part of a SCSI network, and wherein the disk drive comprises one of a set of hard disk drives (HDD) or solid state drives (SDD) coupled to a backup server over the network”. This claim element is a mere generic computer step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 3 and 12 are ineligible.
Claims 4 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.


Claims 5 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 5 and 14 recites the following elements: “operating system data comprises certain SCSI sense code providing operating system parameters provided to the analytics engine”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 5 and 14 are ineligible.
Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.


Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 7 and 16 recites the following elements: “obtaining the operating system data and manufacturer data by: generating a training dataset in a backup source domain; generating a training dataset in a backup target domain; and generating a testing dataset in the backup target domain”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 7 and 16 are ineligible.
Claims 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.


Claims 9 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claims 1, 10, and 19 rejection.
Claims 9 and 18 recites the following elements: “the semi-parametric survival analysis comprises using a Cox model to estimate a risk of failure of the device based on the selected operating system and SMART parameters”. This claim element is a mere mental process step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claims 9 and 18 are ineligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watts			US2021/0042590	Watts teaches SMART based failure prediction modeling and data set training.
Ide et al. 		US2017/0192957	Ide teaches GUI based analytic failure models.
Lesmerises		US7,149,659		Lesmerises teaches reliability analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERIC CARDWELL/Primary Examiner, Art Unit 2139